Citation Nr: 1755160	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-33 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include anxiety or depressive disorder.

2.  Entitlement to service connection for a psychiatric disability, to include anxiety or depressive disorder.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to an increased rating for a left elbow disability.

8.  Entitlement to an increased rating for a right elbow disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from June 1981 to December 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.




FINDINGS OF FACT

An unappealed January 1988 rating decision denied service connection for a psychiatric disability, to include anxiety, and became final.  Since that decision, the Veteran has provided new and material evidence regarding the possible etiology of the claimed psychiatric disability.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

A January 1988 rating decision denied service connection for a psychiatric disability, to include anxiety.  The Veteran did not file a timely appeal and that rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  In July 2010, the Veteran applied to reopen that claim.  A July 2011 rating decision found that the preponderance of evidence was against a finding that the diagnosed psychiatric condition was due to any aspect of active service, and continued the denial of the Veteran's claim for service connection. 

The new evidence submitted by the Veteran includes a letter from a private physician, who, after a review of the Veteran's medical history, opined that the Veteran's depressive disorder was as likely as not, related to the Veteran's psychiatric suicidal event during active service.  Additionally, the new evidence of record, to include the Veteran's hearing testimony, service medical records demonstrating an in-service psychiatric event, and supporting lay statements, includes material evidence. 

The Board finds that the newly submitted evidence includes material evidence.  That evidence was submitted after January 1988, and tends to establish a causal link between a diagnosed depressive disorder and active service.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim has been submitted, and the claim is reopened.  To that extent only, the appeal is allowed.  38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder, to include depressive disorder and anxiety is reopened.




REMAND

The Board finds that additional development is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Board finds that further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Veteran was provided a VA psychiatric examination in July 2011.  During the examination, the Veteran was diagnosed with an Axis I diagnosis of polysubstance (alcohol/cocaine) and depressive disorder.  After a review of the claims file, and medical history, to include the service medical records, post-service treatment records, and private medical evidence, the VA examiner concluded that the Veteran's psychiatric conditions were less likely than not caused or etiologically related to any aspect of active service.  As a rationale, the examiner noted that a review of the records showed no psychiatric incident or complaints prior, during, or directly after (one year) active service, and that the first incident of psychological issues arose decades after service in 2010.  

The Board finds the July 2011 examination report to be incomplete for an appellate review of the claim.  While the VA examiner provided an opinion regarding causation, the examiner's rationale seems to be self-contradictory, and did not consider lay statements of record.  The examiner noted simultaneously that there was no evidence of psychiatric complaints or treatment during service, while noting the Veteran's suicidal breakdown and hospitalization during service.  While the examiner noted that the conditions were apparently resolved, the examiner noted no explanation of that resolution and no explanation discussing the Veteran's and his family's lay observations that the depressive and anxiety conditions continued from that time until the present.  

The Board notes that while there may not be contemporaneous evidence of medical treatment for a psychiatric condition within one year after service, the Veteran filed for service connection for a psychiatric disability shortly thereafter.  Only a few years after separation in 1987, the Veteran was diagnosed by a VA examiner with generalized anxiety disorder, as part of the claim for service connection for a psychiatric disorder. 

The Board finds that the July 2011 VA examination opinion is incomplete as it does not address or consider relevant evidence of record that affects the rationale of the reported negative conclusion.  Therefore, remand for an additional opinion is required for the Board to fulfill its duty to the Veteran. 

The Veteran submitted a January 2016 substantive appeal to denials of service connection for a bilateral shoulder disability, a lumbar spine disability, sleep apnea, and bilateral hearing loss; increased ratings for right and left elbow disabilities; and TDIU.  In that substantive appeal, the Veteran requested a hearing at the RO with the Decision Review Officer.  Therefore, those issues must be remanded to schedule that hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Decision Review Officer hearing on the issues of entitlement to service connection for a bilateral shoulder disability, a lumbar spine disability, sleep apnea, and bilateral hearing loss; increased ratings for right and left elbow disabilities; and TDIU.  

2.  Obtain all VA treatment medical records not already of record. 

3.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record. 

4.  Then, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should diagnose all psychiatric disabilities found.  The examiner should opine for each psychiatric disability found, to specifically include depression which has been diagnosed during the pendency of the appeal, whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability was incurred in service or is the result of any incident in service.  For each psychiatric disability, to include depression and anxiety, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability is due to or the result of other service-connected disabilities or any medications taken for service-connected disabilities.  For each psychiatric disability the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities or any medications taken for service-connected disabilities.  The examiner should explicitly reconcile the opinion with previous opinions and diagnoses, to include the private positive opinion from Dr. N.O., the diagnosis of anxiety in the October 1987 VA examination, and the most recent July 2011 VA examination opinion.  The examiner must also discuss any relevant and competent lay evidence of record discussing continued psychiatric or depressive symptoms since his active service.  

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


